Case 4:18-cv-00247-ALM Document 139-7 Filed 03/15/20 Page 1 of 1 PageID #: 3515



                              IN THE UNITED STATES DISTRICT FOR THE
                                   EASTERN DISTRICT OF TEXAS,
                                        SHERMAN DIVISION

    JASON LEE VAN DYKE,             §
        Plaintiff,                  §
                                    §
    v.                              §
                                    §                                                                     NO. 4:18-CV-247-ALM
    THOMAS CHRISTOPHER              §
    RETZLAFF, a/k/a DEAN            §
    ANDERSON, d/b/a VIA VIEW FILES, §
    L.L.C., and VIAVIEW FILES,      §
          Defendant                 §

                                                                      ORDER

          On this day, the Court considered defendant Thomas Retzlaff’s motion to
    dismiss plaintiff Jason Van Dyke’s third amended complaint with prejudice.

           After due consideration, the Court finds the motion to be well taken. No
    lesser sanction than dismissal would be adequate to protect defendant Thomas
    Retzlaff and his counsel from plaintiff’s plans to ambush and murder them.

        Accordingly, IT IS HEREBY ORDERED that defendant’s motion is
    GRANTED. The Court orders that this case is DISMISSED with prejudice.

    IT IS SO ORDERED.




    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Under the Court’s Inherent Power Because of Plaintiff’s Murder Plot
                                                                                                                            8
